DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 12-28 is/are objected to because of the following informalities:
Claim 12, Ln. 3 recites “a user's face” which should read “the user's face” following the earlier recitation in Ln. 2
Claim 19, Ln. 2-3 recites “a user's face” which should read “the user's face” following the earlier recitation in claim 12
Claim 21, Ln. 3 recites “a patient's nose” which should read “a user's nose” for consistency with claim 12
Claim 22, Ln. 2 recites “a patient's nose” which should read “the user's nose” following the earlier recitation in claim 21
Claim 24, Ln. 3 recites “a patient's mouth and nose” which should read “a user's patient's mouth and nose” for consistency with claim 12
Claim 28, Ln. 2 recites “face contacting portions” which should read “face contacting portion” (“s” removed) for consistency with claim 12
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-19, 22-24, and 26-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the sealing region comprises a transition region that extends between the sealing region and the locating region” which deems the claim indefinite. The claim initially defines a transition region as part of the sealing region. The claim then continues to define a location of the transition region as “between” the sealing region and the locating region. The term “between” in common language defines an intermediary space bounded on two sides. It is unclear how the transition region is to be understood as “between the sealing region and …” when the transition region has been recited as part of the sealing region. Since the claim has not defined the transition region as other than the sealing region the claim appears to need to define the “between” by identifying some other portion of the sealing region which is outside of the transition region. Such a defining is necessary in order to avoid a potential reading where the transition region is between itself (i.e. as the full sealing region) and the locating region.
In this regard note further the confusion in the recitation of claim 19 that “the transition region and sealing region are configured to form a seal against the user's face.” Since the claims have not defined any other portion of the sealing region beyond the transition region it is unclear whether the “transition region” and the “sealing region” in claim 19 merely refer to the same location or are instead intended to refer to differing 
Claim 22 recites the limitation “the first opening” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 21, which provides the proper antecedent basis.
Claim 24 recites the limitation “the first opening” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 21, which provides the proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-19, 21-22, 24, and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lockhart et al. (U.S. Pub. 2019/0070379).
Regarding claim 12, Lockhart discloses a cushion (Figs. 10-16 #200; ¶¶0040-0046) for a respiratory mask (Fig. 1), the cushion comprising: a face contacting portion (e.g. center of Fig. 11 and right side of Fig. 13; ¶0040) comprising a locating region (innermost periphery of Fig. 11 and below drawn line in annotated Fig. 14 below) for locating a user's face relative to the mask and a sealing region (radially outward from innermost periphery of Fig. 11 and above drawn line in Fig. 14) for providing a seal against the user's face; and a non-face contacting portion (Fig. 16 #270; ¶0040), wherein the sealing region surrounds the locating region (vertical circumferential pathways in Fig. 13 from the regions shown in annotated Fig. 14), and wherein the locating region comprises a textile material (¶¶0028, 0033, 0041 – “fabric” of first layer 216 is broadly readable as a textile). It is noted that the terms “portion” and “region” do not define exact boundaries and the elements recited using those terms may be interpreted from the cited reference with somewhat arbitrary boundaries and in various manners beyond that cited above. The regions identified in the below annotated figure are merely exemplary of one possible reading from Lockhart. Additionally, it is noted that the embodiment of Figs. 1-9B of Lockhart is similarly readable on the claim, with particular attention to Figs. 9A-9B.

    PNG
    media_image1.png
    621
    416
    media_image1.png
    Greyscale

Lockhart – Annotated Fig. 14
Regarding claim 13, Lockhart discloses the sealing region comprises an elastomeric material (¶0041 – second layer 218 as silicone).
Regarding claim 14, Lockhart discloses the non-face contacting portion (#270) and the sealing region (either #218 or #231) comprise the same material (¶0041 – silicone). Note that flap portion 231 is disclosed as extending from base portion 270 (¶0041) and that flap portion 231 and base portion 270 are shown with the same shading, together indicating they comprise the same material.
Regarding claim 15, Lockhart discloses the non-face contacting material comprises a silicone material (¶0041). Note that flap portion 231 is disclosed as extending from base portion 270 (¶0041) and that flap portion 231 and base portion 270 are shown with the same shading, together indicating they comprise the same material.
Regarding claim 16, Lockhart discloses the sealing region comprises a transition region (see annotated Fig. 14 above) that extends between the sealing region and the locating region.
Regarding claim 17, Lockhart discloses the transition region comprises a composite material (#216, 218, 224; ¶¶0041, 0044).
Regarding claim 18, Lockhart discloses the transition region (annotated Fig. 14 above) comprises a textile material (¶¶0028, 0033, 0041 – “fabric” of first layer 216 is broadly readable as a textile) that is impregnated with the elastomeric material of the sealing region (¶0033 – second layer extends partially into first layer).
Regarding claim 19, Lockhart discloses in use, the transition region and sealing region (e.g. #211, 212 of Figs. 9-10) are capable of forming a seal against the user's face.
Regarding claim 21, Lockhart discloses the locating region comprises a first opening (centrally in Fig. 11) configured, in use, to supply a breathing gas to at least a user's nose (¶0040 – “full face”).
Regarding claim 22, Lockhart discloses the first opening is a nasal opening configured to deliver a supply of breathing gas to the user's nose (¶0040 – “full face” delivers to the nose).
Regarding claim 24, Lockhart discloses the first opening is an oro-nasal opening configured to deliver a supply of breathing gas to a user's mouth and nose (¶0040 – “full face”).
Regarding claim 26, Lockhart discloses the transition region (annotated Fig. 14 above) has a greater thickness than the locating region (thickness of #231). The claim does not require the transition region to have a greater thickness than all of the locating region. The cited transition region has a greater thickness than portions of the cited locating region.
Regarding claim 27, Lockhart discloses the transition region (annotated Fig. 14 above) protrudes in a thickness direction towards an interior of the cushion.
Regarding claim 28, Lockhart discloses the transition region (annotated Fig. 14 above) protrudes from an inner surface of the face contacting portion (Fig. 13), and wherein an outer surface of the face contacting portion is a smooth continuous surface (e.g. Fig. 13).
Claim(s) 12, 14, 20-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (U.S. Pub. 2012/0204881).
Regarding claim 12, Davidson discloses a cushion (Fig. 4 #100; ¶0038) for a respiratory mask (Fig. 4), the cushion comprising: a face contacting portion (Fig. 4 #100 around central opening) comprising a locating region (innermost periphery of Fig. 4 #100) for locating a user's face relative to the mask and a sealing region (radially outward from innermost periphery of Fig. 4) for providing a seal against the user's face (¶¶0050-0051); and a non-face contacting portion (e.g. Fig. 5 #107; ¶¶0042-0043), wherein the sealing region surrounds the locating region (Fig. 4 inner vs. outer 
Regarding claim 14, Davidson discloses the non-face contacting portion and the sealing region comprise the same material (¶0048).
Regarding claim 20, Davidson discloses the locating region comprises a continuous surface (innermost periphery of #100) that is breathable (¶0065) such that, in use, a supply of breathing gas can be provided to a user's airways through the locating region (Fig. 4). The claim does not require that the supply of breathing gas must pass through the continuous surface that is breathable. Rather, the claim more generically recites the supply of breathing gas can be provided to a user's airways through the locating region and the locating region of Davidson may be read to include the central opening of pad 100 through which breathing gas flows (e.g. Fig. 4).
Regarding claim 21, Davidson discloses the locating region comprises a first opening (centrally in Fig. 4) configured, in use, to supply a breathing gas to at least a user's nose (e.g. Fig. 1; ¶0068).
Regarding claim 22, Davidson discloses the first opening is a nasal opening configured to deliver a supply of breathing gas to the user's nose (¶0068).
Regarding claim 24, Davidson discloses the first opening is an oro-nasal opening configured to deliver a supply of breathing gas to a user's mouth and nose (¶0068).
Regarding claim 25, Davidson discloses the textile material of the locating region comprises more than one layer (¶0083).
Claim(s) 12, 14, and 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groll (U.S. Patent 9981104).
Regarding claim 12, Groll discloses a cushion (Fig. 5 #20; Col. 4-8) for a respiratory mask (Fig. 1), the cushion comprising: a face contacting portion (see box in annotated Fig. 5 below) comprising a locating region (see annotated Fig. 5 below) for locating a user's face relative to the mask and a sealing region (see annotated Fig. 5 below) for providing a seal against the user's face (Col. 4, Ln. 39-49); and a non-face contacting portion (see annotated Fig. 5 below), wherein the sealing region surrounds the locating region (see annotated Fig. 5 below), and wherein the locating region comprises a textile material (Col. 4, Ln. 34-37 & 50-56 – disclosed “cloth” is broadly readable as a textile). It is noted that the terms “portion” and “region” do not define exact boundaries and the elements recited using those terms may be interpreted from the cited reference with somewhat arbitrary boundaries and in various manners beyond that cited above. The regions identified in the below annotated figure are merely exemplary of one possible reading from Groll. 

    PNG
    media_image2.png
    390
    460
    media_image2.png
    Greyscale

Groll – Annotated Fig. 5
Regarding claim 14, Groll discloses the non-face contacting portion and the sealing region comprise the same material (Col. 4, Ln. 50-56).
Regarding claim 20, Groll discloses the locating region comprises a continuous surface (Fig. 5 around either of #500 or #600) that is breathable (Col. 5, Ln. 49-54) such that, in use, a supply of breathing gas can be provided to a user's airways through the locating region (Fig. 5 #500 or #600). The claim does not require that the supply of breathing gas must pass through the continuous surface that is breathable. Rather, the claim more generically recites the supply of breathing gas can be provided to a user's airways through the locating region and the locating region of Groll may be read to include oral aperture 500 and nasal aperture 600 (e.g. Fig. 5).
Regarding claim 21, Groll discloses the locating region comprises a first opening (Figs. 4-5 #600; Col. 5, Ln. 3-11) configured, in use, to supply a breathing gas to at least a user's nose.
Regarding claim 22, Groll discloses the first opening is a nasal opening configured to deliver a supply of breathing gas to the user's nose (Fig. 5; Col. 5, Ln. 3-11).
Regarding claim 23, Groll discloses the locating region further comprises an oral opening (Fig. 5 #500; Col. 5, Ln. 3-11) located, in use, below the nasal opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Particular attention is further drawn to Romagnoli et al. (U.S. Pub. 2014/0158136) which teaches various embodiments of masks constructed of a textile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785